Dykman, J.
This action was brought to recover the sum of $96 for newspapers containing a notice of the business of the defendant, which it was claimed he had purchased for the sum named in the complaint. It was the claim of the defendant that the contract made by him was to pay $9.60 for the papers,, and that the order which he gave the plaintiff did not embody the true contract between the parties, and that the same was erroneous, and signed by him under a misrepresentation of its contents, and was procured by fraud;. *219his claim, specifically, being that the order which he gave stated the price of the newspapers at $9.60, whereas the instrument, as drawn by the agent of the plaintiff who procured it, was an order for $96, which the defendant signed without reading.
The testimony on the part of the plaintiff was in substantiation of his claim,- and the defendant himself testified to the facts set up in his answer as a de-' fense; and the case was submitted to the jury in a charge which is not given, and which must therefore be assumed to have been without fault. The verdict of the jury was in favor of the plaintiff for the sum of $9.60, and must be received as an adoption of the testimony of the defendant, which, if taken as true, sustains the verdict. The facts were sharply disputed, and the testimony was contradictory and irreconcilable, and it must be assumed by the appellate tribunal that the jury gave the proper solution to the question involved, and, in that view, the verdict cannot be disturbed. The judgment and order" appealed from should be affirmed, with costs. All concur.